Citation Nr: 0514825	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  97-12 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of both knees, status post-total knee 
replacements.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from January 1954 to January 
1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a Travel Board in August 2001 before 
the undersigned Veterans Law Judge, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

The veteran's appeal has necessitated multiple remands.  In 
March 1999, the Board remanded the case to the RO for 
scheduling a Travel Board Hearing as requested by the 
veteran.  As noted above, the hearing convened in 2001.  
During the continued review of the case following the 
hearing, the Board determined that additional development was 
necessary and, in May 2002, directed that development 
pursuant to regulations then in effect.  See, e.g., 38 C.F.R. 
§ 19.9 (2002).  That authority, however, was been 
significantly restricted.  In Disabled American Veterans, et 
al v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003), the Court of Appeals for the Federal 
Circuit held that, in most cases, in the absence of a waiver, 
the Board does not have the statutory authority to obtain 
additional evidence and consider it in its decision without 
first remanding the case to the appropriate agency with 
jurisdiction over such matters to take appropriate action.  
In March 2003, in compliance with DAV, the Board remanded the 
case to the RO to effect compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), and to consider the evidence developed by the 
Board.  The RO completed the additional development to the 
extent deemed possible and returned the case to the Board for 
further appellate review.  In March 2004, the Board again 
remanded the case to the RO for additional development, to 
include completed compliance with the March 2003 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The RO completed 
the additional development and returned the case to the Board 
for further appellate review.  The veteran's representative 
submitted additional argument in behalf of the veteran in 
February 2005.


FINDINGS OF FACT

1.  The veteran is diagnosed as having DJD, both knees, 
status post-total knee replacements.

2.  The service medical records (SMRs) reflect complaints of 
ankle pain but none for knee pain or other symptomatology, 
and the SMRs reflect no findings or treatment for knee 
symptomatology.

3.  The Report Of Medical Examination For Separation reflects 
that the veteran's lower extremities were assessed as normal.  
The claim file reflects no entries for complaints, findings, 
or treatment for knee symptomatology within one year of 
separation from active service or in the years immediately 
following service.

4.  DJD, both knees, did not manifest until several years 
after active military service.

5.  The evidence of record does not show DJD, both knees, to 
have been caused or made worse by active military service.


CONCLUSION OF LAW

DJD of both knees was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1133, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA became effective after the veteran filed his claim 
in 1996.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326, implement the VCAA.  The Secretary of Veterans Affairs 
has determined that the VCAA is applicable to all claims 
filed before the date of enactment and not yet final as of 
that date.  66 Fed. Reg. 45,629 (2001); Opinion of The 
General Counsel (VAOPGCPREC) 7-2003 (November 19, 2003).  
Thus, the VCAA applies to the veteran's claim.

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The U.S. 
Court of Appeals For Veterans Claims (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held that, 
although the VCAA, by its terms, envisions the requisite 
notice being provided prior to the initial adjudication of a 
claim, in light of the Secretary's determination and 
VAOPGCPREC 7-2003, a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant even if the 
adjudication occurred prior to the VCAA.  Pelegrini, 118 Vet. 
App. at 119-120.  The Court further held, however, that in 
pre-VCAA cases such as the veteran's, where the RO could not 
have complied with the notice requirements, the initial 
adjudication was not error and need not be vacated.  Id. at 
120.  An appellant in a pre-VCAA claim, however, is entitled 
to a "VCAA content-complying notice" and proper subsequent 
VA process" before completion of appellate review.  
Pelegrini, 118 Vet. App. at 120.  The veteran in fact 
received such notice throughout the appeal period, to include 
while the case was on remand.

Duty to notify

Upon receipt of the veteran's application for benefits, the 
RO, in a September 1996 letter, instructed the veteran to 
send evidence that showed his knee disabilities were treated 
after his discharge from active service and explained what 
type evidence would satisfy that requirement.  The SOC 
informed the veteran of the legal standards for service 
connection on all applicable bases and of the evidence needed 
to support his claim.  A March 2001 RO letter informed the 
veteran of the enactment of the VCAA, VA's obligations under 
the VCAA, and the type evidence needed to support his claim 
for service connection.  The March 2001 letter also informed 
the veteran of the prior request for assistance he submitted 
and the RO's effort to comply with the request.  In September 
2002, the Board issued the veteran a comprehensive VCAA 
notice letter, which informed him of the Act's requirements.  
It also informed him that the Board would obtain all federal 
and private treatment records he identified as related to his 
claim, to include several specifically identified private 
providers previously named by him, and provide him with VA 
Forms 21-4142 to complete, sign, and return to authorize VA 
to obtain the records.  The September 2003 supplemental SOC 
(SSOC) included the regulatory notice and assistance 
provisions which implement the VCAA.  In response to the 
September 2002 letter, the veteran returned completed VA 
Forms 21-4142 which identified private records he desired 
obtained.  The 2003 and 2004 Board Remands also informed the 
veteran of the provisions of the VCAA.  The VA Appeals 
Management Center (AMC) issued the veteran a VCAA letter in 
March 2004 which apprised the veteran of all of the statutory 
notice elements.  The March 2004 letter informed the veteran 
of all evidence of record in the claim file and that the AMC 
would obtain any other evidence he desired obtained, unless 
he opted to obtain it himself.

While the Board notes that the September 2002 Board VCAA 
letter met every facet of the VCAA and was content-compliant 
to say the least, the Board is precluded from finding 
compliance with the notice requirements based solely on that 
letter.  In  DAV and Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the U.S. Court Of Appeals For The Federal Circuit 
restricted the Board's authority to cure VCAA notice defects 
and expressed some doubt as to the propriety of the Board 
doing so.  The Board finds, nonetheless, that the information 
conveyed to the veteran in the September 2002 letter is still 
relevant to whether he received the requisite notice.

Thus, the Board finds that the September 1996 letter, the 
SOC, the Board Remands, the September 2002 Board letter, the 
September 2003 SSOC, and the March 2004 letter all combined 
to provide the veteran with adequate content-compliant VCAA 
notice.  38 U.S.C.A. § 5103(a) and 5103(b)(3); 38 C.F.R. 
§ 3.159(b)(1); VAOPGCPREC (February 24, 2004); Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Pelegrini v. Principi, 18 Vet. App. at 120-21; Quartuccio v. 
Principi, 16 Vet. App. 183; Charles v. Principi, 17 Vet. App. 
370, 374 (2002).

The Board further finds that, to the extent that there may 
have been content-compliant error, neither the veteran nor 
his representative has claimed any specific prejudice to the 
veteran's ability to meaningfully participate in the 
adjudication process of his claim or that the fundamental 
fairness of the adjudication of his claim was adversely 
impacted.  Mayfield v. Nicholson, ___ Vet. App. ___, No. 02-
1077 (April 14, 2005).  Indeed, the claim file reflects 
numerous communications with the veteran to ensure that all 
avenues of development he requested were pursued.

Duty to assist

The RO expended development efforts to obtain the veteran's 
military personnel records and all private treatment records 
he identified as related to his claim, to include pursuant to 
two Board Remands.  The RO also arranged for an appropriate 
examination to determine the severity of the veteran's 
bilateral knee disability and to obtain a medical nexus 
opinion.  The Board notes the numerous submissions in the 
claim file from the veteran to the effect that his records 
were fire related.  The Board also recognizes that there is a 
heightened obligation to assist an appellant in the 
development of a case, a heightened obligation to explain 
findings and conclusions, and to consider carefully the 
benefit of the doubt rule in cases, such as in this 
situation, in which records are presumed to have been or were 
destroyed while the file was in the possession of the 
government.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board finds that, to the extent certain of the 
veteran's records may be fire related and no longer available 
at the National Personnel Records Center (NPRC), it has not 
prejudiced his case.  First, the Board finds that the 
veteran's SMRs are intact, as the claim file reflects no 
evidence that any of the SMRs were destroyed in the 1975 fire 
at the NPRC.  Second, to the extent that the veteran's 
personnel records were destroyed, it has not prejudiced him, 
as the salient information which he sought was acknowledged 
by the examiner and applied in his favor.  Specifically, the 
claim file reflects that the veteran and his representative 
sought official confirmation of the number of parachute jumps 
made by the veteran during his active service.  The claim 
file reflects that, historically, the veteran placed his 
total jumps at 36.  The Board notes that the VA examiner took 
that figure at face value in rendering the nexus opinion.  
Thus, the veteran received the benefit of any information in 
his personnel records related to his parachute jumps.

The Board further notes the representative's comments in the 
February 2005 appellate brief to the effect that the RO 
should seek to obtain treatment records from all of the 
providers listed by the veteran.  The Board finds that the RO 
and the AMC expended all reasonable efforts to comply with 
the Remands on this subject.  The VA Forms 21-4142 which the 
veteran submitted reflected no useable information which the 
RO or AMC may have used to contact the providers not 
previously contacted.  The veteran in fact wrote on some of 
the forms that either no information could be expected or 
that the providers could not be contacted.

All records obtained or generated have been associated with 
the claim file.  In light of the above findings, the Board 
finds that the RO complied with the duty to assist the 
veteran with the development of his claim, and that he 
received proper VA process on remand.  38 C.F.R. § 3.159(c); 
Pelegrini, 18 Vet. App. at 120.

Overview

The veteran submitted his claim for entitlement to service 
connection in August 1996.  A December 1996 rating decision 
denied the claim.  The veteran asserts that the impact of his 
parachute landings is the genesis of his DJD of both knees.


Factual background

The January 1954 Report Of Medical Examination For Enlistment 
reflects no notation of any pre-existing conditions or 
disorders.

A November 1954 entry in the SMRs reflects that the veteran 
complained of pain in his ankles and reported a history of 
rheumatic fever, and he was admitted for evaluation.  Upon 
admission, the veteran reported that he had rheumatic fever 
three years earlier, and he complained that his legs were 
bothering him again.  There were no findings as concerned his 
lower extremities or other parts of the musculoskeletal 
system.  A June 1956 entry reflects that the veteran reported 
a history of arthritis in his ankles, knees, and right arm 
four to five years earlier.

The September 1956 Report Of Medical Examination For 
Separation reflects that all areas were assessed as normal.

After separation from active service, the veteran filed for 
entitlement to service connection for rheumatic fever.  The 
March 1957 VA examination report reflects that the veteran 
reported that his rheumatic fever flared up in service, and 
his ankles swelled with redness.  He reported that he was 
taken off parachute jumps but otherwise remained on duty.  He 
reported no knee symptomatology.  The examination report 
reflects that there were "no abnormal findings whatsoever" 
of the musculoskeletal system, which was assessed as normal.

Treatment records of W.K., M.D., reflect a December 1982 
treatment note to the effect that the veteran injured his 
coccyx in June 1982, and that he also was experiencing pain 
in the lower extremities.  A July 1986 treatment note 
reflects that the veteran injured his left knee at work in 
June 1986.  Dr. K assessed a probable torn medial meniscus.  
In October 1987, Dr. K performed arthroscopic surgery on the 
left knee and effected a partial meniscectomy of the medial 
and lateral menisci, and he diagnosed traumatic arthritis of 
the left knee.  Dr. K's notes reflect that the veteran did 
poorly after surgery and still had significant 
symptomatology, to include increased pain.

A December 1989 report of J.M.S., M.D., reflects that the 
veteran reported that he injured his left knee in an airborne 
jump, and that he had had persistent pain since.  He also 
reported that he re-injured the left knee at work in 1987.  
He reported similar problems with his right knee "secondary 
to his 1954 injury."  Dr. S diagnosed internal derangement 
of the right knee and internal derangement of the left knee, 
with degenerative arthritis of the medial joint compartment.  
Dr. S made no comment or assessment as to etiology.

The November 1989 VA examination report also reflects a 
diagnosis of DJD of the knees.  The examiner rendered no 
opinion as to etiology.

In a January 1996 report, Dr. K related that the veteran 
reported that he did an extensive amount of parachuting while 
in service, and that, after discharge, he complained of 
chronic knee pain which continued to the date of his report.  
Dr. K opined that it was more probable than not that the 
veteran's current knee condition arose in the course of 
"this type of activity."

A July 1996 report of T.M., M.D., reflects that he provided 
orthopedic consultation on the veteran's knees, and related 
that the veteran had a history of chronic knee problems since 
his active service with the airborne parachute team.  Dr. M 
opined that the veteran's condition would correlate with his 
previous service duties as a parachutist.

The March 1998 VA examination report reflects that the 
examiner noted his review of the veteran's entire claim file 
and his VA outpatient folder.  The examiner noted that he 
found no record which confirmed the number of parachute jumps 
the veteran made in service, but he observed that an entry in 
the claim file related to the examination request reflected 
36.  The examiner also observed that the veteran was 
discharged in 1957, but there was no record of any VA 
treatment until 1975, and then there was a gap until 1984.  
The examiner noted that there was nothing mentioned about 
specifics about any knee condition.  The  examiner also noted 
the veteran's 1986 knee injury, his application for workman's 
compensation and the fact that the veteran's usual occupation 
after leaving service was heavy construction.

The examiner noted that the veteran's left knee did not 
improve after the 1986 injury, and a total replacement was 
eventually necessary.  The examiner then noted the record's 
silence until the workman's compensation evaluation in 1994, 
at which time osteoarthritis of the right knee was diagnosed.  
The examiner observed that the SMRs reflected no record of 
in-service injury of the knees or any treatment for the 
veteran's knees during his active service.  The post-service 
evidence of a knee condition was some 30 years after his 
active service.  The examiner opined that it was less likely 
than not that the veteran's knee pathology was due to any 
parachute jumps in service, but that it was related basically 
to his heavy construction work which he did after service.  
The examiner also opined that the veteran's bilateral knee 
condition was unrelated to his pre-service rheumatic fever or 
related to rheumatic fever at all.  In conclusion, the 
examiner opined, the veteran's knee condition was less likely 
than not due to any problem during his military service from 
1954 to 1957.

At the Travel Board Hearing, the veteran related that he made 
approximately 37 parachute jumps during his active service.  
He further related that he did not injure his knees in a 
parachute jump but actually in a vehicular accident when a 
tank he was on top of hit a water bed.  The veteran related 
that he sprained both knees and broke his tail bone.  
Transcript (T.), pp. 4-5.  He related that he was treated in 
the field with an Ace bandage and that it resolved.  He 
stated that his knees were fine until year after his 
discharge.  The veteran related that he sought treatment for 
his knees around 1960, but VA would not treat him.  He tried 
again four or five years later, and VA still would not treat 
him, and he did not know if his 1975 VA treatment was for his 
knees.  As concerns the 1986 injury, the veteran confirmed 
that he injured his left knee at work when he fell in a hole.  
When asked how the 1986 injury was distinguishable from the 
in-service incident, the veteran related that he did not know 
and that, at the time, he did not have any money, his wife 
was sick, and he needed some money to help him get through.  
T., p. 11.  The veteran related that, after service, he 
worked as a stonecutter building houses and big buildings, 
and that he injured one knee at work in 1986 and that started 
everything.  He related that he made more jumps after the 
tank incident, and that his knees were fine when he separated 
from service.  His knees never bothered him until 
approximately 1960.  T., pp. 13-14.  The veteran related 
that, in 1960, he started experiencing slight pain at the end 
of the day, but it started getting bigger.  He also explained 
that his right knee got worse because of the extra load 
placed on it after the left knee injury.

Pursuant to the Board remands, the RO asked the veteran's 
private providers to provide any treatment records related to 
the reports which they submitted on the veteran's knee 
disorder.  Other than the private treatment records of Dr. K, 
which already were of record, the RO's efforts met with 
negative results.  VA treatment records for the period 
September 1975 to July 2002 obtained by the RO reflected no 
medical evidence related to the etiology of the veteran's 
bilateral disability.  The related entries reflected only the 
veteran's reported history.  The September 1975 VA treatment 
entry reflects that the veteran reported no symptomatology of 
his knees.

Applicable law and regulations

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumptive period applied.  Further, certain chronic 
diseases may be presumed to be service connected if they 
manifest to a degree of 10 percent or more within one year of 
discharge from service.  Arthritis is one of the diseases 
listed as eligible for presumptive service connection.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute competent medical 
evidence.  Dolan v. Brown, 9 Vet. App. 358 (1996).  The Board 
may favor the opinion of one competent medical expert over 
that of another, provided the reasons therefor are stated.  
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  Once the 
evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence supports the claim or is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Board finds that the evidence of record preponderates 
against the veteran's claim.  First, there are no entries in 
the SMRS related to any knee injury or other knee 
symptomatology, and the veteran's physical examination at 
discharge noted no abnormalities.  Further, the veteran 
himself related that his knees were fine when he separated 
from active service, and that he experienced his initial 
symptoms approximately in 1960.
The Board finds that the VA examiner's opinion in the March 
1998 examination report is entitled to the greater weight 
when compared to the opinions of Dr. K and Dr. M.  The Board 
accords minimal weight to the opinions of Dr. K and Dr. M, 
initially, because their opinions were entirely dependent on 
the veteran's reported history.  The Board notes that Dr. K's 
treatment notes reflect that the veteran initially reported 
no in-service injury to him.  The sole event related to Dr. K 
was the 1986 work-related injury to the left knee.  In other 
words, their favorable opinions were based entirely on the 
veteran's report of his several parachute jumps in service 
and the presumed impact of the landings on his knees.  Viewed 
in this context, their opinions are at least plausible, 
assuming, of course, the accuracy of the veteran's reports to 
them.  The veteran's testimony at the Board hearing, however, 
completely removed the factual basis for their opinions.  
Even were that not the case, however, the most glaring 
weakness in Dr. K's and Dr. M's opinions is that they are 
entirely silent on the impact, if any, of the veteran's 1986 
work-related injury on his DJD of both knees.  The absence of 
any assessment whatsoever of that seminal event essentially 
neutralizes their opinions.

The March 1998 VA examination report, on the other hand, 
reflects that the examiner reviewed and assessed the entire 
claim file and, based on that assessment, the examiner opined 
that the likely culprit for the veteran's bilateral DJD, 
knees, was his work in heavy construction and the 1986 
injury.  The absence of any recorded in-service treatment and 
the passage of many years prior to the veteran's first 
symptoms factored into the VA examiner's opinion.  The Board 
finds the VA examiner's opinion to be fully consistent with, 
and supported by, the evidence of record and clearly shows it 
entitled to the greater weight.

The evidence of record showed no right knee involvement until 
after the inception of the left knee symptomatology.  
Further, the veteran claimed his right knee symptomatology to 
have resulted from overuse, although he testified that both 
knees were injured in the tank accident.  In any event, the 
claim also fails on a secondary basis.

Thus, in light of the compelling evidence against the claim, 
the Board finds no basis on which to allow service connection 
either on a direct, presumptive, or secondary basis.  
38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310.


ORDER

Entitlement to service connection for DJD of both knees, 
status post-total knee replacements, is denied.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


